DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 15/893,307 and is in response to Applicant Arguments/Remarks filed 05/20/2022.
Claims 1-6, 8, and 10-15 are previously pending, of those claims, claims 11-14 are withdrawn from consideration as being drawn to non-elected subject matter, claim 1 has been amended, and new claim 17 has been added.  All amendments have been entered.  Claims 1-6, 8, 15, and 17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (WO 2017/209217 A1, citing US 2019/0143581 A1 as an English language translation) in view of DEPRES (US 2012/0015145 A1).
With respect to claims 1 and 8.  YASUDA teaches a battery packaging material 10 having a polyester film 1, a barrier layer 3, and a heat sealable resin layer 4 (paragraph 0031).  The polyester film is disposed as an outermost layer side, and the heat-sealable resin layer 4 is an innermost layer (paragraph 0031).  A surface coating layer 6 may be provided on an exterior of the polyester film 1 (paragraph 0032).  The polyester film 1 is taken to be the claimed heat resistant resin layer, the heat sealable resin layer 4 is taken to be the claimed heat fusible resin layer, and the barrier layer 3 is the claimed metal foil layer.  The barrier layer 3 is preferably a metal layer, such as aluminum (paragraph 0063).  The polyester film 1 is a stretched polyester film, such as a biaxially stretched polyester film, specific examples of the polyester include polyethylene terephthalate (paragraphs 0048-0049 and paragraph 0054) which is the same material claimed in claim 8 for the heat resistant resin layer.  The surface coating layer 6 is provided on the surface of the polyester film 1, and may have the purpose of improving designability (paragraph 0106) and is taken to be the claimed print improving resin layer.  The surface coating layer is preferably formed of a two-liquid curable resin, such as a urethane resin, and ester resin, or epoxy resin (paragraph 0107).  A lubricant is attached to a surface of the battery packaging material form a viewpoint of increasing the moldability of the battery packaging material (paragraph 0056).  The lubricant may be on the surface coating layer 6 (paragraph 0056).  the lubricant is attached to a surface of the battery packaging material (paragraph 0056).  The lubricant may be one oozed from the lubricant contained in the resin formed in the surface coating layer, or one applied to a surface of the battery packaging material (paragraph 0056). The amount of the lubricant may be from 3 mg/m2 or more, preferably 4-15 mg/m2 (paragraph 0057).  The heat sealable resin layer 4 may then contain a lubricant capable of increasing the moldability of the battery packaging material (paragraph 0091).  The amount of lubricant on the surface of the heat sealable resin layer 4 is preferably 10-50 mg/m2, more preferably about 15-40 mg/m2 (paragraph 0091).  Therefore the amount of lubricant on the outer surface of the surface coating layer 6 is smaller than the amount of the lubricant on the surface of the heat-sealable resin layer.  
YASUDA teaches the adhesion amount of the lubricant on the outer surface of the print improving resin layer is 3 mg/m2 or more, and preferably 4-15 mg/m2 (paragraph 0057).  This is taken to be an overlapping range with the claimed amount of 0.1 mg/m2 to 5 mg/m2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I).  
YASUDA does not explicitly teach where the lubricant is exuded to an outer surface of the heat fusible resin layer, the lubricant is then adhered without lamination to an outer surface of the print improving resin layer, however this limitation is taken to be a product by process limitation and is not being given patentable weight.  In the present case the limitation being required is that the same lubricant that is in the heat fusible resin layer is also formed on the surface coating layer.  YASUDA teaches that the lubricant existing on a surface of the heat-sealable resin layer 4 may be one oozed out from a lubricant contained in a resin that forms the heat-sealable resin layer 4 (paragraph 0091) and is taken to be analogous to the lubricant being exuded.  YASUDA then further teaches the lubricant contained in the heat-sealable resin layer 4 are those exemplified form the list for the polyester film 1 (paragraph 0091).  
YASUDA teaches the surface coating layer 6 is formed from a two-liquid curable resin (paragraph 0107).  YASUDA then does not explicitly teach the surface coating layer includes a formation amount of between 0.01 g/m2 and 0.5 g/m2.  
DEPRES teaches a multilayer printable sheet (abstract). The sheet includes a lower support layer 12, intermediate metallic layer 14 formed on the support layer, and an upper plastic material layer 16 formed on the metallic layer 14, an over-layer 18 of a matte varnish is formed on the plastic material layer 16 (paragraph 0060). The matte varnish layer is deposited on the plastic layer in an amount of 0.1 to 30 g/m2 (paragraph 0015). This is taken to be an overlapping range with the claimed subject matter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
At the time the invention was filed one having ordinary skill in the art would have been motivated to utilize the coating amount of the matte layer of DEPRES for the surface coating layer of YASUDA, as DEPRES teaches that such values for the matte coating layer enable the desired visual depth effect of the underlying layer to not be obstructed (paragraph 0015) and YASUDA teaches the purpose of the surface coating layer is to improve designability.  
With respect to claims 2 and 5.  YASUDA teaches the surface coating layer 6 is formed from resins such as epoxy resins (paragraph 0107).  
With respect to claims 15 and 17.  The rejection above of claim 1 in view of YASUDA and DEPRES is repeated here.  YASUDA further teaches an adhesive layer 2 formed between the polyester film 1 and the barrier layer 3 (paragraph 0032).  

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (US 2019/0143581 A1) in view of DEPRES (US 2012/0015145 A1) as applied to claim 1 above, and further in view of MINAMIBORI (US 2015/0044546 A1).
Claim 3 is dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of YASUDA and DEPRES.  YASUDA teaches the surface coating layer may be formed of a two-liquid curable resin selected from urethane and epoxy resins (paragraph 0107).  However, YASUDA does not explicitly teach the surface coating layer contains a urethane resin and an epoxy resin.  
MINAMIBORI teaches a molding packaging material for a secondary battery case (paragraph 0061).  There is included an outer base material layer 13, a metal foil layer 11, and a matte coating layer 14 formed on the outer surface of the outer base material layer 13 (paragraph 0062).  The matte coat layer 14 includes a resin component and a lubricant (paragraph 0074).  The resin component includes an epoxy resin and a urethane resin (paragraph 0077).  The matte coating layer includes a phenoxy resin, which is taken to be an epoxy resin and a urethane resin (paragraph 0134).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the two component resin of YASUDA with the two component epoxy and urethane resins of MINAMIBORI, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claim 4.  MINAMIBORI teaches a mixing ratio of the urethane resin to the phenoxy may be from 0.8:1 (paragraph 0134) which is taken to equate to about 44.5:55.5.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA (US 2019/0143581 A1) in view of DEPRES (US 2012/0015145 A1) as applied to claim 5 above, and further in view of MINAMIBORI (US 2015/0030910 A1).
Claim 6 is dependent upon claim 5 which is rejected above under 35 U.S.C. 103 in view of YASUDA and DEPRES.  YASUDA teaches the surface coating layer is formed of a two-liquid curable resin including a two-liquid curable epoxy resin (paragraph 0107).  YASUDA does not explicitly teach a content mass ratio of an acrylic resin/an epoxy resin is 98/2 to 40/60.
MINAMIBORI teaches the easily adhesive layer contains resins from the group of an epoxy resin, urethane resin, an acrylic acid ester resin, and a methacrylic acid ester resin (paragraph 0020) and further teaches that the easily adhesive layer is formed form an acrylic acid ester resin or a methacrylic acid ester resin and an epoxy resin (paragraph 0033).  The mass ratio of the acrylic acid ester resin to the epoxy resin is preferably in the range of 98/2 to 40/60 (paragraph 0069).  
At the time the invention was flied one having ordinary skill in the art would have been motivated to use the resin of MINAMIBORI applied to the surface coating layer of YASUDA, as this would be the use of similar choices of resins in order to achieve predictable results.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0044546 A1) in view of DEPRES (US 2012/0015145 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0044546 A1), in view of AKITA (US 2012/0135301 A1) and DEPRES (US 2012/0015145 A1).
MINAMIBORI ‘546 teaches a molding packaging material 1 that is used as a packaging material for a lithium ion secondary battery case (paragraph 0061). There is included an outer base material layer 13 laminated on a surface of the metal foil layer 11, and a matte coat layer 14 is formed on the outer surface of the outer base material layer 13 (paragraph 0062). There is an inner sealant layer 16 laminated on the other surface of the metal foil layer (paragraph 0062). The outer base layer 13 is made of a heat resistant resin (paragraph 0072), and is taken to be the claimed outer layer. The inner sealant layer 16 contains a thermoplastic resin and a lubricant (paragraph 0097) and is taken to be the claimed inner layer. The matte coat layer 14 is formed on the outer surface of the outer base material layer 13 (paragraph 0074) and is opposite the metal foil layer (Figure 1). The matte coat layer 14 includes a resin component and a lubricant (paragraph 0074). The resin includes at least one of an epoxy, urethane, acrylic, and polyolefin based resins (paragraph 0077). The lubricant then can be a layer on the surface of the matte coating layer (paragraph 0075). The resin component may include at least one of an epoxy resin and a urethane resin (paragraph 0077). The lubricant may be dispersed in the resin composition, and leaches out to the surface of the matte coat layer 14 (paragraph 0093).  There is an adhesive layer 12 formed between the metal foil layer 11 and the outer base material layer 13 (paragraph 0111). 
MINAMIBORI ‘546 teaches a lubricant is dispersed in the resin composition but then leaches out of the surface of the inner sealant layer 16 (paragraph 0103). Therefore MINAMIBORI ‘546 is taken to exude to an outer surface of the inner sealant layer 16, which is taken to be the claimed heat fusible resin layer. MINAMIBORI ‘546 does not explicitly teach that the lubricant is then adhered without lamination to an outer surface of the print improving resin layer. However, “the lubricant then is adhered without lamination to an outer surface of the print improving resin layer’ is taken to be a product by process limitation and is not being given patentable weight. In the present case the limitation being requires is that the same lubricant that is in the inner sealant layer 16 is also formed on outer surface of the matte coating layer 14. MINAMIBORO ‘546 then teaches applying and drying the lubricant to the surface of the matte coating layer, so that the lubricant is distributed evenly in a layer (paragraph 0075) alternatively the lubricant is dispersed in the resin composition and leaches out to the surface of the matte coat layer (paragraph 0093). The lubricant in the matte coat layer and the inner sealant layer is a higher fatty acid amide (paragraph 0033 and 0037 also paragraphs 0091 and 0101). Therefore the lubricant may be on the surface of the matte coat layer without lamination.
MINAMIBORI ‘546 teaches the inner sealant layer is made of a thermoplastic resin such as polypropylene (paragraph 0097 and 0100). This is taken to be analogous to the claimed heat fusible resin layer. A thermoplastic resin such as polypropylene is taken to be heat fusible.
In the alternative AKITA teaches an electrochemical cell packaging material 10 that includes a metal foil layer 12 provided between a base layer 11 as an outermost layer and a heat-sealable layer 15 as the inner most layer (paragraph 0038). The heat sealable layer is made of a propylene (paragraph 0059-0060).
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the thermoplastic resin of MINAMIBORI ‘546 with the heat sealable polypropylene resin of AKITA as this is a simple substitution of one Known prior art element for another, as MINAMIBORI ‘546 teaches that polypropylene is a suitable material for the inner sealant layer (paragraph 0100), and then AKITA teaches a similarly placed layer that also teaches polypropylene, which is a heat sealable layer (paragraph 0060).
MINAMIBORI ‘546 does not explicitly teach the print improving resin layer, the matte coat layer 14, includes a formation amount of between 0.01 g/m2 to 0.5 g/m2.
DEPRES teaches a multilayer printable sheet (abstract). The sheet includes a lower support layer 12, intermediate metallic layer 14 formed on the support layer, and an upper plastic material layer 16 formed on the metallic layer 14, an over-layer 18 of a matte varnish is formed on the plastic material layer 16 (paragraph 0060). The matte varnish layer is deposited on the plastic layer in an amount of 0.1 to 30 g/m2 (paragraph 0015). This is taken to be an overlapping range with the claimed subject matter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
At the time the invention was filed one having ordinary skill in the art would have been motivated to utilize the coating amount of the matte layer as taught by DEPRES for the matte layer of MINAMIBORI ‘546, as DEPRES teaches that such values for the matte coating layer enable the desired visual depth effect of the underlying layer to not be obstructed (paragraph 0015).  

Response to Arguments
Applicant’s arguments, see pages 7-10 of Applicant Arguments/Remarks, filed 05/20/2022, with respect to the rejection(s) of claim(s) 1-5, and 8 under 35 U.S.C. 103 in view of MINAMIBORI ‘546 in view of DEPRES, or in view of MINAMIBORI in view of AKITA and DEPRES have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YASUDA (US 2019/0143581 A1) in view of DEPRES.
On page 7 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite  that the adhesion amount of the lubricant on the outer surface of the print improving resin layer is 0.1 mg/m2 to 5 mg/m2 and that the amount of the lubricant on the outer surface of the print improving resin layer is smaller than the adhesion amount of the lubricant on the outer surface of the heat fusible resin layer.  In contrast Applicant argues that MINAMIBORI teaches the lubricant has an adhesion amount of 2 to 30 microg/m2, which is taken to convert to 0.03 mg/m2 which is below the minimum claimed amount.  This argument is persuasive.  However, new grounds of rejection are made in view of YASUDA in view of DEPRES.  
YASUDA teaches lubricant may be present on the surface coating layer 6 which is present in an amount of 3 mg/m2 or more, preferably 4-15 mg/m2 (paragraph 0057) which is taken to be an overlapping range with the claimed amount. Further an amount of lubricant on a surface of the heat sealable resin layer 4 is in the range of 1050 mg/m2, more preferably 15-40 mg/m2 (paragraph 0091).  Therefore the amount of lubricant on the outer surface of the surface coating layer 6 is smaller than amount on the heat sealable resin layer.    
On pages 8-9 of Applicant Arguments/Remarks Applicant argues that there is a structural difference provided by the claim feature of “a lubricant is exuded to an outer surface of the heat fusible resin layer, the lubricant then is adhered without lamination to an outer surface of the print improving resin layer.”  Applicant argues on page 9 that presently the lubricant is adhered to an outer surface of the print improving resin layer, and no lubricant layer is formed according to claim 1.  Applicant argues that this is a structural distinction.  The Examiner argues that the claim does not teach the lubricant forming a layer is not a claim feature.  In the present case YASUDA teaches the lubricant is attached to a surface of the battery packaging material (paragraph 0056).  The lubricant may be one oozed from the lubricant contained in the resin formed in the surface coating layer, or one applied to a surface of the battery packaging material (paragraph 0056).  Therefore, YASUDA clearly teaches that the lubricant is adhered without lamination to the outer surface of the print improving resin layer.  
On pages 9-10 Applicant alludes to unexpected results.  However, the Examiner notes that any teaching of unexpected results are not taken to be persuasive as the data shown in the evaluation results are not commensurate in scope with the claimed subject matter.  For example the claimed adhesion amount of the lubricant is 0.1 mg/m2 to 5 mg/m2.  In contrast the evaluation results in Tables 1-4 of the present specifically would teach a much narrower range for the adhesion amount of the lubricant on the surface of the printing improving resin layer.  Further the formation amount is limited to 0.1 g/m2 which is similarly narrower than the claimed range for the print improving resin layer formation amounts.  Therefore any arguments of unexpected results are not taken to be persuasive as they are not commensurate in scope with the claimed subject matter.  See MPEP 716.02(d).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722